Title: To Thomas Jefferson from Thomas Eston Randolph, 2 September 1822
From: Randolph, Thomas Eston
To: Jefferson, Thomas

Dear SirShadwell Mill
2nd Septr 1822I have been grinding all day, altho’ to a very great disadvantage—the works are badly constructed but I trust a remedy may yet be found—I saw Mr Read at Court—and he has promised to be here tomorrow and to bring Mr Ligon with him—very respectfully yrsThos Eston RandolphI shall be glad if you will direct Mr Meeks to fix the partition for the midling room—